DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on July 29, 2022 is acknowledged.  Claims 31-53 are pending in this application. Claims 31-35, 37, 39, 44, and 45 have been amended.  Claims 1-30 have been cancelled.  All pending claims are under prosecution in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 37 because chloride is recited twice has been withdrawn in view of Applicant’s deletion of the term. 
Claim Rejections - 35 USC § 103
The rejection of claims 31-34, 36-39, 40-42, 45, and 47-52 under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2007/0178166) in view of Narcan Nasal Spray efficacy for emergency treatment of opioid overdone, Ontario HIV Treatment Network, available online September 5, 2019) has been withdrawn in view of Applicant’s arguments regarding the Narcan being an aqueous solution and not compatible with Bernstein. 


Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-42, 44-45, 48, and 50-51  are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2007/0178166) in view of Vardanyan et al. (WO 2017/180659).  
Bernstein discloses a dry powder pharmaceutical formulation for pulmonary or nasal administration. The formulations are blends of milled blends and may include a phospholipid, alone or in combination with other excipient materials. The process of preparing the formulation includes the steps of (a) providing particles which comprise a pharmaceutical agent, (b) blending the particles with particles of at least one first excipient to form a first powder blend; (c) milling the first powder blend to form a milled blend which comprises microparticles or nanoparticles of the pharmaceutical agent; and (d) blending the milled blend with particles of a second excipient to form a blended dry powder blend pharmaceutical formulation suitable for pulmonary or nasal administration (abstract). 
The microparticles of the milled blend that comprise the pharmaceutical agent have a volume average diameter of between 1 and 10 m. The particles of the second excipient have a volume average diameter between 20 and 500 m (paragraph 0009). 
As noted above, the second particles are thus greater than that of the first type particles.
Excipients include bulking agents including lactose, sucrose maltose, mannitol, sorbitol, trehalose, galactose, xylitol, erythritol, and combinations thereof (paragraph 0136).   
Regarding claim 32, as noted above, the pharmaceutical agents have a particle size of 1-10 m (paragraph 0009). 
Regarding claims 33-34, as noted above, the second particles have a particle size diameter of 20-500 m (paragraph 0009), which is within the recited range of the claims. 
Regarding claim 35, the microparticles may be spherical, rod like, columnar, flake, for example, in shape (paragraph 0061).  
Regarding claim 36, the prior art discloses the use of a disaggregating agent, absent a showing of evidence to the contrary, it is the position of the Examiner that the disaggregating agent would maintain the same functional property of preventing aggregation. 
Regarding claim 38, as noted above, excipients include lactose, mannitol, sorbitol, and xylitol (paragraph 0136), which are disclosed in the instant specification to be disaggregating agents. 
Regarding claim 39, Example 1 discloses the ratio of the active agent to the disaggregating agent is 5:10, which is within the ratio disclosed in the instant claim. 
Regarding claim 44, since Bernstein discloses the same formulation, absent active agent, as the instant claims, it would necessarily have the same functional properties. 
Bernstein does not disclose the active agent can be an opioid receptor antagonist. 
Vardanyan discloses compounds that can modulate opioid receptors (opioid receptor antagonist).  
The compounds can be formulated as  a dry powder for intranasal administration. The powder mix includes the active agent and a powder base such as lactose, starch, and starch derivatives such as hydropropyl cellulose (paragraph 0089). 
Regarding claim 37, opioid antagonists are disclosed to include naloxone, naltrexone, and nalmefene (paragraph 0047). 
Regarding claims 40 and 48, the powder composition can be presented in a unit dose form (paragraph 0089). 
Regarding claims 41 and 51, Vardanyan discloses opioid antagonists are drugs that bind to the opioid receptors, typically with higher affinity than agonists. Opioid antagonists generally do not activate the receptors, but displaces or blocks opioid agonist from binding to the receptors. Opioid antagonists can be used to counteract life-threatening depression of the central nervous and respiratory systems, and therefore are often used for emergency overdose and dependence treatment (paragraph 0046).  
Regarding claim 42, opioid receptor antagonists modulate numerous central and peripheral effects including respiratory depression (paragraph 0046). 
Regarding claim 45, as noted above, Vardanyan discloses opioid antagonist include naloxone. 
Regarding claim 50, the claim recites a kit comprising the composition of claim 45 and instructions. Applicant’s attention is directed to MPEP 2112.01 III which discloses where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used an opioid antagonist as the active agent in the formulation of Bernstein since Bernstein discloses any active agent which can provide a therapeutic, diagnostic, and prophylactic benefit suitable for intranasal administration can be incorporated in the formulation in order to provide improved methods for making blended particle pharmaceutical formulations that have high content uniformity that disperse well upon nasal administration. 

Claims 46-47, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2007/0178166) in view of Vardanyan et al. (WO 2017/180659) as applied to claims 32-42, 44-45, 48, and 50-51  above, and further in view of Narcan Nasal Spray efficacy for emergency treatment of opioid overdone, Ontario HIV Treatment Network, available online September 5, 2019). 

The combined teachings of Bernstein and Vardanyan are discussed above. 
The combination does not disclose the dosing of the naloxone. 
Narcan discloses a nasal spray of naloxone. It is noted that naloxone is an opioid receptor antagonist. 
Regarding claims 40-42, 47-52,  Narcan contains 4 mg of naloxone in a ready to use, disposable nasal spray.  Narcan discloses the composition can be used as an emergency treatment of an opioid overdose, including respiratory depression. Narcan disclose a PDF with instructions of use including dosing. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have incorporated the opioid receptor antagonist disclosed by Vandanyan into the intranasal composition of Bernstein in the dosing amounts of Narcan since it is disclosed as the routine and optimum amount of the antagonist in order to facilitate the treatment of an opioid overdose. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,116,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘723 patent recites substantially pharmaceutical composition, however, ‘723 in claim 1 recites “at least one active agent”, however, claim 4 discloses naloxone and naltrexone (which are opioid receptor antagonist), therefore, the skilled artisan would have immediately envisioned opioid receptor antagonist can be included in the formulation with the expectation that the dry powder would function as expected. 

Conclusion
	Due to the new grounds of rejection presented in this office action, this action is made Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615